STATE OF MICHIGAN

                            COURT OF APPEALS



JOEL ROSENFELD,                                                      UNPUBLISHED
                                                                     November 6, 2014
               Plaintiff-Appellee/Cross-Appellant,

v                                                                    No. 318084
                                                                     Oakland Circuit Court
AMY BETH ROSENFELD,                                                  LC No. 2011-785316-DM

               Defendant-Appellant/Cross-
               Appellee.


Before: GLEICHER, P.J., and SERVITTO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        On May 31, 2013, the circuit court entered a judgment dissolving the 17-year marriage of
plaintiff Joel Rosenfeld and defendant Amy Rosenfeld. The parties now challenge various
aspects of the circuit court’s ruling, as well as its decision on motions filed during and after the
proceedings. We discern no error in the lower court’s resolution of property division, child
custody, and attorney fee issues. However, the court failed to adequately address the factors
related to Mrs. Rosenfeld’s request for spousal support and erred in imputing income to her
based on insufficient information in relation to both the spousal and child support awards.
Accordingly, we affirm in part but vacate the spousal and child support awards and remand for
further proceedings on those issues alone.

                                       I. BACKGROUND

        When the parties met in 1994, each had been gainfully employed for at least a decade.
Dr. Rosenfeld had a medical degree and practiced surgical ophthalmology, earning between
$400,000 and $600,000 annually. He also had a license to practice law, which he used only in a
limited fashion. Mrs. Rosenfeld was a psychiatric nurse, earning $36,000 each year. Shortly
after their 1996 marriage, Dr. Rosenfeld began suffering from several health conditions that
allegedly limited his ability to work. He therefore sold his medical practice and began collecting
$10,500 monthly from a disability insurance policy. Dr. Rosenfeld may have augmented this
income with the profits of stock day trading, an activity that he took up with a fervor. Mrs.
Rosenfeld continued to work at that time.

        In 2004, Mrs. Rosenfeld gave birth to a daughter, and in 2006, to twin sons. The children
all had health issues that required frequent doctor visits. The parties agreed that Mrs. Rosenfeld
would remain home and care for the children. Despite having the full-time care of their mother,
                                                -1-
Dr. Rosenfeld insisted that the family employ around-the-clock nannies as well.          He later
admitted to Mrs. Rosenfeld that he wanted the nannies to keep watch over her.

        While the family’s monthly income was greatly reduced when Dr. Rosenfeld stopped
practicing medicine, and was further diminished when Mrs. Rosenfeld became a stay-at-home
mother, the parties continued to live as if no financial change had occurred. They spent more
than $25,000 each month on expenses related to their marital and vacation homes, tri-annual
vacations, private school, children’s camps, and expensive clothes. Dr. Rosenfeld also spent
significant sums on continuing medical and legal education even though he no longer practiced
either profession. As a result of their excessive spending and borrowing, the parties accumulated
high credit card debt and owed a mortgage debt nearly twice the value of their home.

        When Dr. Rosenfeld filed for divorce in 2011, Mrs. Rosenfeld began looking for work.
She claimed to have experienced difficulty finding something flexible enough to accommodate
her children’s schedules. Accordingly, she remained unemployed throughout the proceedings.
The parties reached a pretrial agreement regarding custody and parenting time, with Mrs.
Rosenfeld being the primary custodian. Dr. Rosenfeld later moved to amend the agreement, but
the circuit court refused. Dr. Rosenfeld was also ordered by the court to pay $1,831.58 in
monthly child support. Following the extended divorce trial, the court equally divided the
marital property, and ordered the parties to repay their own debts. The court also ordered Dr.
Rosenfeld to pay his wife $1,000 monthly spousal support. Both parties sought to shift the
burden of their attorney fees onto each other, but the court rejected those attempts.

                            II. SPOUSAL AND CHILD SUPPORT

        On appeal, Mrs. Rosenfeld contends that the circuit court improperly imputed income to
her in calculating the spousal and child support awards. As a result, she asserts that the awards
were inequitable. She further challenges that the circuit court did not adequately address the
various factors affecting the spousal support consideration. A review of the record reveals that
the court did not adequately analyze the factors supporting an award of spousal support or the
factors affecting the propriety of imputing income to a party.

                                  A. THE COURT’S ORDER

       In the circuit court’s final opinion and order, it spent significant time outlining the
property and debts of the parties and dividing those assets. The court then made comparatively
short analyses of the child and spousal support issues. In relation to child support, the court
noted that Dr. Rosenfeld’s income from disability payments was $10,500 each month, for an
annual total of $126,000. In relation to Mrs. Rosenfeld, the court noted that she “has the
capacity based on previous earnings, as well as her education and skill, to earn her previous wage
of $36,000 per year.” Based on the number of annual overnight custodial periods for each party
and applying the Michigan Child Support Formula (MCSF), the court ordered Dr. Rosenfeld to
remit $1,831.57 each month in child support.

       In relation to spousal support, the court noted that it should consider various factors
outlined in Thames v Thames, 191 Mich. App. 299, 308; 477 NW2d 496 (1991), and asserted its
belief that “heavy emphasis” must be placed “on the abilities of the parties to support

                                               -2-
themselves.” The court first noted the length of the marriage. In relation to Dr. Rosenfeld’s
ability to support himself, the court described:

              [Dr. Rosenfeld] is a doctor and a lawyer. He claims he is unable to work
       due to a brain cyst, diagnosed in 1997 and resulting in headaches and other
       medical ailments, including osteoporosis, high blood pressure, coronary heart
       disease, diverticulitis, and irritable bowel syndrome.

The court then described the property that would be available to the parties after the divorce by
stating, “The parties will receive life insurance policies, investment accounts and will receive the
proceeds from the sale of the Canada property at closing.” The court acknowledged Mrs.
Rosenfeld’s extensive efforts to secure employment.

        The court continued by chastising, “The parties lived beyond their means during the
marriage and their expenses far exceeded their income.” The parties’ monthly income was
limited at that time to Dr. Rosenfeld’s $10,500 disability insurance payments. Their monthly
obligations, however, totaled $28,090. While the expenses related to the Canadian property
would soon be relieved due to the property’s sale, the couple’s debt to income ratio would still be
negative.

       The court then concluded:

              The court finds that based upon all of the Thames factors, as well as the
       nature of the property awarded to the parties, as well as the parties’ incomes and
       expenses discussed infra, [Mrs. Rosenfeld] is entitled to spousal support. The
       court further finds that [Dr. Rosenfeld] has the ability to pay spousal support
       based on his income and assets awarded to the parties in this matter.

The court therefore ordered Dr. Rosenfeld to pay his wife $1,000 monthly “until death of [Mrs.
Rosenfeld] or until further order of the court.

                                 B. STANDARDS OF REVIEW

        We review for an abuse of discretion a circuit court’s award of spousal support, Loutts v
Loutts, 298 Mich. App. 21, 25; 826 NW2d 152 (2012), and underlying factual determinations for
clear error. Id. at 26. Spousal support is intended “‘to balance the incomes and needs of the
parties so that neither will be impoverished.’” Id., quoting Berger v Berger, 277 Mich. App. 700,
726; 747 NW2d 336 (2008). And we must affirm the lower court’s ruling “unless we are
convinced that it was inequitable.” Loutts, 298 Mich. App. at 26. The decision to award spousal
support is fact-intensive and must be considered on a case-by-case basis to determine “what is
just and reasonable under the circumstances of the case.” Id. at 29-30 (quotation marks and
citation omitted).

        In relation to a child support award, trial courts are required to follow the MCSF.
Borowsky v Borowsky, 273 Mich. App. 666, 673; 733 NW2d 71 (2007). We review de novo the
interpretation and application of the MCSF. Id. at 672. Underlying factual findings are reviewed
for clear error. Stallworth v Stallworth, 275 Mich. App. 282, 284; 738 NW2d 264 (2007). To the


                                                -3-
extent that the MCSF allows trial courts to make certain discretionary rulings, our review is
limited to whether the court abused that discretion. Id.

       Of note, the decision to impute income to a party when evaluating spousal and child
support awards is a matter of discretion. Loutts, 298 Mich. App. at 25-26; Carlson v Carlson, 293
Mich. App. 203, 205; 809 NW2d 612 (2011).

                                C. IMPUTATION OF INCOME

        2013 MCSF 2.01(G) allows a court to consider a parent’s “potential income” when
calculating a child support award. The formula provides, “When a parent is voluntarily
unemployed or underemployed, or has an unexercised ability to earn, income includes the
potential income that parent could earn, subject to that parent’s actual ability.” The imputed
amount “should be sufficient to bring that parent’s income up to the level it would have been if
the parent had not voluntarily reduced or waived income.” 2013 MCSF 2.01(G)(1). While the
decision to impute income is discretionary, a court exercising that discretion must support its
decision with “adequate fact-finding that the parent has an actual ability and likelihood of
earning the imputed income.” Stallworth, 275 Mich. App. at 285. The MCSF directs a court to
consider certain “relevant factors both to determine whether the parent in question has an actual
ability to earn and a reasonable likelihood of earning the potential income.” 2013 MCSF
2.01(G)(2). These factors are:

       (a) Prior employment experience and history, including reasons for any
       termination or changes in employment.

       (b) Educational level and any special skills or training.

       (c) Physical and mental disabilities that may affect a parent’s ability to obtain or
       maintain gainful employment.

       (d) Availability for work (exclude periods when a parent could not work or seek
       work, e.g., hospitalization, incarceration, debilitating illness, etc.).

       (e) Availability of opportunities to work in the local geographical area.

       (f) The prevailing wage rates in the local geographical area.

       (g) Diligence exercised in seeking appropriate employment.

       (h) Evidence that the parent in question is able to earn the imputed income.

       (i) Personal history, including present marital status and present means of support.

       (j) The presence of the parties’ children in the parent’s home and its impact on
       that parent’s earnings.




                                                -4-
       (k) Whether there has been a significant reduction in income compared to the
       period that preceded the filing of the initial complaint or the motion for
       modification. [Id.]

There is no corresponding formula for determining whether to impute income in calculating a
spousal support award. See Loutts, 298 Mich. App. at 30 (“Spousal support does not follow a
strict formula.”).

        Here, the circuit court completely failed to consider the factors of 2013 MCSF 2.01(G)(2)
when imputing income to Mrs. Rosenfeld. In other sections of its opinion and order, the court
considered Mrs. Rosenfeld’s education, employment history, and her current job search. The
court nowhere discussed the availability of employment in the area or the prevailing wage for
nurses in the area. The court ignored the cost of childcare during her parenting time that would
impact Mrs. Rosenfeld’s earnings from employment outside of the home. It also made no
mention of Mrs. Rosenfeld’s expressed need to be present for her children’s many medical
appointments.

        While the court did not expressly impute an income of $36,000 onto Mrs. Rosenfeld in
calculating the spousal support award, given the inadequacy of the court’s analysis as described
below, we cannot be certain of the court’s reasoning. Accordingly, we must vacate the circuit
court’s child and spousal support award and remand for further consideration. Until the circuit
court can take action, however, the standing orders must remain in effect to allow Mrs.
Rosenfeld to support herself and her three children.

                        D. REMAINING SPOUSAL SUPPORT ISSUES

        As noted above, determining the propriety and adequacy of a spousal support award is a
fact-intensive task specific to the circumstances of each case. Loutts, 298 Mich. at 29-30. To
assist lower courts, this Court has described a nonexhaustive list of factors for consideration in
determining whether an award of spousal support is just and if so, in what amount. These
include:

       Factors to be considered are (1) the past relations and conduct of the parties, (2)
       the length of the marriage, (3) the abilities of the parties to work, (4) the source
       and amount of property awarded to the parties, (5) the parties’ ages, (6) the
       abilities of the parties to pay alimony, (7) the present situation of the parties, (8)
       the needs of the parties, (9) the parties’ health, (10) the prior standard of living of
       the parties and whether either is responsible for the support of others, (11)
       contributions of the parties to the joint estate, and (12) general principles of
       equity. In addition, the court may consider a party’s fault in causing the divorce.
       [Thames, 191 Mich. App. at 308 (citation omitted).]

“‘The trial court should make specific factual findings regarding the factors that are relevant to
the particular case.’” Loutts, 298 Mich. App. at 32, quoting Korth v Korth, 256 Mich. App. 286,
289; 662 NW2d 111 (2003). Moreover, in a bench trial, a court must undertake sufficient
analysis and make adequate factual determinations, in writing, to permit this Court’s review.



                                                -5-
MCR 2.517(A)(1); People v Johnson (On Rehearing), 208 Mich. App. 137, 141; 526 NW2d 617
(1994).

       Here, the circuit court did not make sufficient written findings for this Court’s review of
the spousal support award.

        In its written opinion and order, the court noted that the parties were married for 17 years,
establishing that it considered factor (2) in its analysis. The court also likely considered the
parties’ ages, 56 and 49 at the time the judgment was entered, as that factor was mentioned
elsewhere in the opinion, thereby meeting factor (5).

        The circuit court made no reviewable analysis of the first spousal-support factor: “the
past relations and conduct of the parties.” In describing the breakdown of the marriage, the court
relied upon the parties’ disputes over childcare and the need for nannies, as well as Mrs.
Rosenfeld’s concern that Dr. Rosenfeld was hiding information about their finances. The court
never applied this information in its consideration of the equity of spousal support in this case.
The court also never considered fault in its analysis.

        The court analyzed the parties’ abilities to work as set forth in factor (3) and health as set
forth in factor (9). The court noted the degrees and past careers of both parties, and outlined
Mrs. Rosenfeld attempts to find employment. The court also considered the various health issues
claimed by Dr. Rosenfeld. However, the circuit court never determined whether those health
issues actually prevented Dr. Rosenfeld from working. Mrs. Rosenfeld testified during the trial
that Dr. Rosenfeld had never told her that he suffered from headaches that lasted five hours or
that they occurred up to three times a week, despite his claim that he had experienced these
headaches since 1997. Additionally, despite these allegedly debilitating headaches, Mrs.
Rosenfeld testified that Dr. Rosenfeld spent hours before a computer every day studying the
stock market and trading stocks. Dr. Rosenfeld admitted that he left the house on a daily basis,
sometimes staying away as long as 12 hours, doing errands and participating in his investment
activities. Based on this evidence, the court should have assessed the credibility of the witnesses
and considered the actual extent of Dr. Rosenfeld’s disability and whether he was able to work
and earn a higher income.

        The court also engaged in a general consideration of several factors in a confused fashion
without making specific conclusions and omitted reference to other factors that were considered
in other sections of the judgment and should have been tied to the spousal support award. First,
the court made no mention of the value of the property awarded to each party in the property
division and thereby omitted any thoughtful consideration of the fourth spousal support factor:
“the source and amount of property awarded to the parties.” While the court considered the
contributions made by the parties to the marital estate in making its property division, it again
failed to consider this information in relation to factor (11): “contributions of the parties to the
joint estate.” In relation to the “present situation of the parties” as contemplated in factor (7), the
court generally referenced the life insurance policies, investment accounts, and property sale
proceeds that would be available to the parties. However, the court failed to take the next logical
step and consider whether those funds would be adequate to provide for the needs of the parties
as contemplated in factor (8). While the court carefully outlined the monthly financial
obligations of the parties as a unit, it engaged in no analysis of the parties’ roles in creating those

                                                 -6-
obligations, the need versus desire to continue certain expenditures, or the parties’ abilities as
individuals to continue payment of necessary costs. The court’s order therefore only
superficially considered factor (10).

       Finally, we note that the court made no considered analysis of Dr. Rosenfeld’s ability to
pay spousal support or of the amount needed by Mrs. Rosenfeld to support herself. Accordingly,
we lack the means to consider the propriety of the $1,000 monthly award. Therefore, we vacate
the spousal support award and remand for further consideration, after which the circuit court
should outline its analysis to assist our review.

                                     III. ATTORNEY FEES

        Both parties challenge the circuit court’s denial of their request for attorney fees at the
other’s expense. We review for an abuse of discretion a trial court’s decision to grant or deny a
request for attorney fees, and any underlying factual findings for clear error. Loutts, 298 Mich
App at 24.

        Attorney fees “may be awarded to enable a party to carry on or defend” a domestic
relations action. Ewald v Ewald, 292 Mich. App. 706, 724; 810 NW2d 396 (2011) citing MCL
552.13(1), and MCR 3.206(C). The moving party bears the burden of proof. Ewald, 292 Mich
App at 725. Pursuant to MCR 3.206(C)(2), the moving party must establish one of two
scenarios:

       (a) the party is unable to bear the expense of the action, and that the other party is
       able to pay, or

       (b) the attorney fees and expenses were incurred because the other party refused
       to comply with a previous court order, despite having the ability to comply.

In determining whether a party has the financial capability to pursue or defend the action, the
court may not require the party to invade the assets necessary for his or her support to meet his or
her attorney fee obligation. Myland v Myland, 290 Mich. App. 691, 702; 804 NW2d 124 (2010).
Accordingly, the court must consider the property division “in tandem” with the request for
attorney fees to determine if the party was awarded sufficient liquid assets for support and
litigation. Woodington v Shokoohi, 288 Mich. App. 352, 370; 792 NW2d 63 (2010). And, as
provided in the court rule, a party may also seek attorney fees when the opposing party engaged
in unreasonable conduct that unnecessarily increased the cost of litigation. Borowsky, 273 Mich
App at 687.

        In the opinion and order, the circuit court found that Mrs. Rosenfeld had already paid her
counsel $80,749.40, and owed an additional $29,749.33. Dr. Rosenfeld, on the other hand, had
retained a series of attorneys and expert witnesses. At that time, he had paid in excess of
$103,000 and owed $166,500, according to the court’s calculations. The court agreed that each
party had “incurred significant attorney fees and costs, as well as expert fees.” The court
determined that each had “contributed to the delay of trial” by failing to comply with discovery
requests. Mrs. Rosenfeld was also less than truthful in her interrogatory answers regarding her
personal financial assets. Dr. Rosenfeld, on the other hand, “rais[ed] warrantless claims and
assertions concerning the children,” failed to timely share trial exhibits and disclose witnesses,
                                                -7-
and “filed frivolous motions and served several subpoenas after the close of discovery.” The
court reached no conclusion about the parties’ abilities to pay their fees.

        Mrs. Rosenfeld contends that the circuit court’s conclusion that she needed assistance for
support meriting a spousal support award is inconsistent with its rejection of her request for
attorney fees. Although the court made no consideration of the financial need factor in its
opinion, we find it unnecessary to remand. As noted by the court, Mrs. Rosenfeld owes
significantly less in fees that Dr. Rosenfeld. Mrs. Rosenfeld’s parents assisted her in paying her
counsel and she presented no evidence that she was required to repay that sum. Given the
extreme debt Dr. Rosenfeld has incurred in this regard, it is unlikely that he can afford to assist
Mrs. Rosenfeld with her costs as well. Accordingly, Mrs. Rosenfeld did not satisfy her burden of
establishing her entitlement to costs under MCR 3.206(C)(2)(a).

        Both parties challenge the circuit court’s denial of their request for costs based on the
dilatory tactics of the other. We discern no clear error as record evidence supports the circuit
court’s conclusion that both parties acted unreasonably and contributed to the case’s delay.

        Mrs. Rosenfeld delayed the proceedings by failing to disclose all her assets during
discovery. She omitted reference to her Comerica bank account and an account held by her
mother over which she had signing authority. Mrs. Rosenfeld also minimalized the amount and
value of gifts she received from her parents on a regular basis. We agree with Mrs. Rosenfeld
that her husband’s dilatory conduct was more severe. Dr. Rosenfeld’s repetitive and unnecessary
motions and failure to timely produce trial materials increased the cost of the proceedings.
However, the court acted within its discretion in determining that each party’s conduct prevented
his or her request for attorney fees.

                                    IV. PROPERTY DIVISION

        Dr. Rosenfeld also challenges the circuit court’s conclusion that the collection of
Holocaust artwork he amassed before the marriage was marital property.1 In the opinion and
order, the circuit court ruled:

       [Dr. Rosenfeld] submitted a list of his proposed Personal Property Schedule. The
       court conditionally admitted the exhibit with expectation that [Dr. Rosenfeld]
       would testify [that] the list of items he proposed were separate and would
       substantiate his claim. No testimony was presented concerning the separate or
       [marital] nature of the list of proposed personal property items.

The court then ordered that the parties’ personal property be equally divided.

        The goal of a property division award is to reach an “equitable distribution . . . in light of
all the circumstances.” Berger, 277 Mich. App. at 716-717. When entering a divorce judgment,


1
 While Dr. Rosenfeld entitled his appellate challenge as relating to the entirety of his premarital
property, he limits the focus of his argument to his Holocaust artwork.


                                                 -8-
the court must divide “the real and personal estate that shall have come to either party by reason
of the marriage.” MCL 552.19 (emphasis added). This means that a court’s first step must be to
categorize the parties’ property as marital or separate. Reeves v Reeves, 226 Mich. App. 490, 493-
494; 575 NW2d 1 (1997). “Generally, marital property is that which is acquired or earned
during the marriage, whereas separate property is that which is obtained or earned before the
marriage.” Cunningham v Cunningham, 289 Mich. App. 195, 201; 795 NW2d 826 (2010).
“[S]eparate assets may lose their character as separate property and transform into marital
property if they are commingled with marital assets and treated by the parties as marital
property.” Id. (quotation marks and citation omitted). Whether a particular asset is marital or
separate property is a factual determination that we review for clear error. Id. at 200.

        The evidence presented at trial supports that although Dr. Rosenfeld acquired the
Holocaust art before the marriage, these assets were so commingled that they became part of the
marital estate. The property list that Dr. Rosenfeld introduced into evidence at trial broadly
identified artwork displayed in the living room of the marital home as his separate property. He
never specifically testified about the Holocaust art, or any art displayed in the living room, and
Mrs. Rosenfeld’s counsel did not cross-examine him on this issue. The art was displayed in the
living room of the shared family home for 17 years. The artwork was thereby commingled with
a marital asset—the home—and became part of the marital estate. The evidence established that
the parties treated their home décor as marital property and the court did not clearly err in so
deeming.

                                     V. CHILD CUSTODY

        Dr. Rosenfeld challenges the circuit court’s treatment of his repeated motions for change
of custody after the parties reached a consent judgment on that issue. Specifically, Dr. Rosenfeld
contends that he and Mrs. Rosenfeld could not agree on important decisions effecting the
children’s welfare, requiring a hearing under Lombardo v Lombardo, 202 Mich. App. 151; 507
NW2d 788 (1993). Dr. Rosenfeld complains that the court improperly stated its intent to limit
the scope of the hearing to events occurring after the entry of the judgment of divorce.
Ultimately, however, the hearing was never held. Because the parties agreed to participate in
family counseling to resolve their issues in lieu of a hearing, we find this issue moot.

        When parents share joint legal custody, they “share decision-making authority as to the
important decisions affecting the welfare of the child.” MCL 722.26a(7)(b). When parents
cannot agree on an important decision, the court must decide what decision is in the child’s best
interests. Pierron v Pierron, 486 Mich. 81, 85; 782 NW2d 480 (2010), citing Lombardo, 202
Mich. App. at 159. When deciding what is in the child’s best interests, the trial court must make
findings of fact with respect to each statutory best interest factor listed in MCL 722.23. Parent v
Parent, 282 Mich. App. 152, 156; 762 NW2d 553 (2009).

        Here, Dr. Rosenfeld filed a series of motions citing the parties’ inability to agree on
medical treatment for their children. The court eventually scheduled a Lombardo hearing for
October 28, 2013, to consider Dr. Rosenfeld’s complaints. The court indicated, however, that
the evidence would be limited to events after the judgment of divorce was entered. On October
16, Dr. Rosenfeld filed a motion to adjourn that hearing and for appointment and court order for
family counseling. In that motion, Dr. Rosenfeld stated his hope that family counseling would

                                                -9-
allow the parties to resolve their disagreements “in a therapeutic setting.” He never sought
rescheduling of the Lombardo hearing or renewed his motion to change the legal custody of the
children. Accordingly, there is nothing for this Court to review at this time.

        The circuit court did, however, limited the scope of all future Lombardo hearings that
may be scheduled. We note that a court cannot determine the best interests of a child as a
snapshot without background information to explain the child’s current needs. In this case,
however, the court has heard testimony throughout the divorce proceedings regarding the parties’
disagreements over the children’s medical and educational needs. The court therefore does not
need that information restated ad naseum. The October 16, 2013 order was likely a protection
against unnecessarily extended proceedings.

       We affirm in part, vacate in part, and remand for further proceedings consistent with this
opinion. We retain jurisdiction.



                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Deborah A. Servitto
                                                           /s/ Amy Ronayne Krause




                                              -10-
                              Court of Appeals, State of Michigan

                                                ORDER
                                                                              Elizabeth L. Gleicher
Joel Rosenfeld v Amy Beth Rosenfeld                                             Presiding Judge

Docket No.     318084                                                         Deborah A. Servitto

LC No.         2011-785316-DM                                                 A.my Ronayne Krause
                                                                                Judges


               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 56 days of the Clerk's
certification of this order, and they shall be given priority on remand until they are concluded. As stated
in the accompanying opinion, Rosenfeld v Rosenfeld, unpublished opinion per curiam of the Court of
Appeals (Docket No. 318084), the trial court is ordered to reconsider the spousal and child support
orders. The proceedings on remand are limited to those issues.

              The parties shall promptly file with this Court a copy of